DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         HARRIET OPENDEN,
                             Appellant,

                                    v.

        SCHOOL BOARD OF BROWARD COUNTY, FLORIDA,
                         Appellee.

                              No. 4D17-1475

                               [May 3, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 11-006195
(14).

  Mark F. Kelly of Mark F. Kelly, P.A., Tampa, for appellant.

  Marylin C. Batista, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.